Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 02/01/2021.
Claims 1 – 20 are currently pending and have been examined in this application.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Clam 1 recites “the user interface” at line 12. There is insufficient antecedent basis for the limitation in the claim. Claim 15 is rejected based on the same rationale. Claims 2-7 and 16-20 are rejected based on their dependency on Claims 1 and 15 respectively.
Claim 3 recites “a first application” at line 2. There is insufficient antecedent basis for the limitation in the claim. Claim 10 is rejected under the same rationale.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
detecting, [with an application detector executed by a processor of a device], applications to be monitored on the device by comparing a list of applications to be monitored with applications installed in memory of the device; 
receiving, [with an associator application executed by the processor of the device,] user inputs identifying associations between the applications to be monitored on the device and eligible users of the device; 
determining, [with the associator application executed by the processor of the device,] user identification associated with a first application, [the first application detected using an integrated meter,] the determining performed without making a user query via the user interface when the first application is included in the applications to be monitored;
 making the user query [via the user interface] to determine user identification information associated with the first application when (1) the first application is not included in the applications to be monitored, or (2) a current user of the device is not associated with the first application according to the associations between the applications and the eligible users; and 
The limitations under the broadest reasonable interpretation covers performance of the limitations in the human mind or with pen/paper related to observations/evaluation, but for the recitation of generic computer components, as the ‘processor’ is merely analyzing/comparing data. For instance, detecting applications to be monitored involve comparing information using a generic processor. The limitations encompass collecting, analyzing and making a determination based on the analysis, which could be performed in the mind or using a pen and paper. Further, the limitations fall under Certain Methods of Organizing Human Activity as they involve marketing activities/behavior (see Spec ¶0003-¶0004). Therefore, the claims recite an abstract idea related to Mental Processes and Certain Methods of Organizing Activity. Claims 8 and 15 substantially recites the same subject matter as Claim 1 and have the same abstract concepts.
The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to recording the associations, Claim 3 is directed to detecting with the integrated meter that, Claim 4 is directed to user inputs, Claim 5 is directed to user identification, Claim 6 is directed to monitored applications and Claim 7 is directed to receiving selections of second users. Claims 9-14 and 16-20 substantially recite the subject matter of Claims 1-7. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a processor of a device, a user interface, an application detector, an associator application, and an integrated meter. Claim 8 recites the additional elements of a user device, a user interface, a communication interface, an associator, and an application detector. Claim 15 recites the additional elements of a tangible computer readable storage medium, a processor, a user device, a user interface, and an integrated meter. These are generic computer components performing generic computer functionality. 
For instance, the step of detecting applications to be monitored by comparing a list of applications is collecting (e.g. data gathering) and analyzing data. The step of receiving user inputs identifying associations is data gathering activity (e.g. extra-solution activity).The step of determining user identification associated with a first application is data analysis. The step of querying to determine user identification information is data analysis. The step of crediting the current user with using the first application is a result of the data analysis and provides for updating data. The limitations are executed by generic computer components performing generic computer functions that amount to no more than instructions to apply the judicial exception. Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a device, a processor, a user device and a computer readable medium amounts to no more than instructions to implement the judicial exception using generic computer components. Mere instructions to implement the judicial exception cannot provide an inventive concept.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
McMillan (US 2014/0280888) discloses instrumentation to collect and transmit monitoring information including media identification, application usage and identifying users.
Barnett et al. (US 10057354) discloses client devices and/or application servers monitoring user interactions with applications.
Esquer et al. (US 2009/0193360) discloses providing a website for monitoring a person’s use of a computer including identifying an application or site the person is using and start/end of use.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683